 1   Michael Aaron Harwin, P.C.
 2   100 North Stone Ave., Suite 1005
     Tucson, Arizona 85701
 3   (520) 624-3500
     (520) 624-9207 Fax
 4   michael@michaelharwin.com
 5
     Michael A. Harwin
 6   Arizona Bar No. 015787
     Pima County Computer No. 64916
 7   Attorney for Defendant Daniel Harwin
 8
                         IN THE UNITED STATES DISTRICT COURT
 9                           FOR THE DISTRICT OF ARIZONA
10
     United States of America,          )    No. 21-MJ-01472M
11                                      )
12          Plaintiff,                  )
                                        )    DEFENDANT’S MOTION TO
13          vs.                         )    UNSEAL CASE - DEFENDANT
14
                                        )    NO LONGER A JUVENILE
     Daniel M. Harwin,                  )
15                                      )
                   Defendant.           )
16
                                        )
17
            Defendant through undersigned moves this Court to enter an Order to:
18
19          Unseal the case as to the defendant. Defendant turned 18 on May 6, 2021.
20
            Dated this 18th day of May, 2021.
21
22                                       /s/ Michael A. Harwin
                                        Michael A. Harwin
23
                                        Attorney for Defendant
24   A copy of foregoing served electronically
     this date to:
25
26   All ECF Participants
27
28
